2) Caption, civil cases



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE INTEREST OF J.M.,

A CHILD.




§

 

§

 

§

 

§

 

§

 

 § 


No. 08-02-00054-CV

Appeal from the

65th District Court

of El Paso County, Texas 

(TC# 94-12787) 

MEMORANDUM OPINION

	This dismissal is before the Court on its own motion.  On January 23, 2002,
appellant filed a notice of appeal on a judgment signed on January 22.  In February,
appellant notified this Court in a motion that on February 6, 2002, the trial court granted a
motion for new trial sua sponte as to the issue of modification of the paternity order only
and was going to sign an interlocutory order as to the issue of termination of the parental
rights.  That motion requested that the appeal either be dismissed or abated.  This Court
issued an order holding the appeal in abeyance on March 25.  On January 9, 2003, this
Court requested that the parties notify us of the status of the case.  No response has been
received in the matter.  We therefore reinstate the appeal.
	Appellate courts have jurisdiction over appeals from final judgments and specific
types of interlocutory orders that have been designated as appealable orders.  Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Tex. Civ. Prac. & Rem. Code Ann. §§
51.012, 51.014 (Vernon 1997 & Supp. 2003).  Absent either, this Court does not have the
authority to exercise jurisdiction over an appeal.  Texas Rules of Appellate Procedure
42.3 allows for dismissal under these circumstances.  Accordingly, this appeal is
dismissed for want of jurisdiction.


 
						SUSAN LARSEN, Justice
February 13, 2003

Before Panel No. 1
Larsen, McClure, and Chew, JJ.